[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION TO VACATE ORDERS AND REARGUE MOTION FOR ALIMONY AND CHILD SUPPORT PENDENTE APPEAL AND MOTION FOR COUNSEL FEES TO DEFEND APPEAL (NO. 125.00)
This matter comes to this court on oral argument concerning the above captioned motion. In sum and substance, despite the title of the motion, effectively what the husband is looking for is some credit for payments made pendente appeal against interest that may be earned on the lump sum payment. The motion itself is broad enough to cover not only interest but principal payments.
Because of the uniqueness of this motion and the complexity of the case in question, this court asked the husband to draft a proposed order so that the court could more clearly understand what was desired in the way of relief. This court has reviewed the proposed order dated July 14, 1992, and now has in clear focus what is requested by the husband.
This court is faced with a series of "what ifs."  What if the court orders interest?  What if the appellate court does not order interest?  What if the appellate court sustains the decision?  What if the appellate court sends it back for trial? What if the appellate court upholds certain parts of the orders? There are a multitude of hypothetical situations. The husband has attempted to address one hypothetical situation which may or may not happen. This motion is better left for some other court at some other time to rule on rather than this court.
This court is satisfied that the proposed order does not properly reflect what should be done in the interest of justice at this time.
Accordingly, the motion is denied.
EDWARD R. KARAZIN, JR., JUDGE